TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00481-CV


                            DBC Pipeline Construction, Inc., Appellant

                                                 v.

                                     City of Austin, Appellee



       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
           NO. GN502114, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                DBC Pipeline Construction, Inc. and the City of Austin have moved to dismiss the

appeal because they have settled all claims and causes between them. The parties request that the

costs be taxed against the party incurring same. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).1



                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: June 12, 2006



   1
       Appellee City of Austin’s pending motion for partial dismissal is dismissed.